97.	 I join preceding speakers in congratulating Mr. Kittani most warmly on his election as President of the thirty-sixth session of the General Assembly. His accession to that high post obviously bears witness not only to his eminent qualities as a skilled statesman and diplomat but to his breadth of knowledge and wide experience of the Organization. We are convinced that under his guidance and thanks to his wisdom our work will be concluded successfully. In this respect, may I at once assure him of my delegation's complete cooperation.
98.	I also wish to reiterate our deep appreciation bf the devotion, intelligence and tact with which his predecessor; the representative of the Federal Republic of Germany, discharged his noble task.
99.	It is a pleasure for us to emphasize the appreciation of the Government of Chad for the efforts of the SecretaryGeneral to uphold the ideals of the Charter of the United Nations and, above all, for his concern about the situation in Chad.
100.	Finally, we congratulate Vanuatu and Belize on their accession to independence and welcome them to the great family of the United Nations.
101.	Once again we are gathered here to review the positions of our Governments, assess the behavior of some and point up the contradictions indeed, the humiliations suffered by others. The situation prevailing in Chad is proof of this. That is why we crave the indulgence of representatives as we undertake first a brief summary of that situation since the victory of the governmental forces over the enemy on 15 December 1980.
102.	The people of Chad, like all other peoples of the world, jealously guards its independence and national sovereignty and denies any one the right to impose a code of conduct on it. As is only proper, Chad respects the sacrosanct principles enshrined in the Charter of the United Nations and that of the Organization of African Unity [OAU], such as respect for territorial integrity, the free choice of a socioeconomic regime, noninterference in the internal affairs of other States and the self-determination of peoples.
103.	It is fitting to recall that the painful war into which Chad was plunged stemmed from a situation created by foreign Powers. Our economic development, which was still only in its embryonic stage and largely jeopardized by drought, is at a standstill. All administrative, economic and social structures are dislocated, if they exist at all. The entire country has to be rebuilt.
104.	At the tragic moment when the very foundations of the nation and its unity were threatened, the international community did not remain indifferent; it responded promptly to the appeals made by our delegations at the thirty-fourth and thirty-fifth sessions of the General Assembly by adopting, respectively, resolutions 34/120 and 35/92.
105.	By its resolution 34/120 the General Assembly appealed urgently to all Member States, specialized agencies and other organizations of the United Nations system and international economic and financial institutions to provide generous emergency aid to Chad through bilateral or multilateral channels, with a view to meeting its short term and longterm needs with respect to reconstruction, rehabilitation and development.
106.	In that connection, the SecretaryGeneral was requested to dispatch a mission to Chad to review with the Government the aid which it needs for its reconstruction and the question of organizing a meeting of donors and to coordinate his efforts with those of UNDP, ECA and the World Bank. But the abortive coup d'etat of 21 March 1980, which degenerated into a civil war, made it impossible for such a mission to be sent. Thus resolution 34/120 remained a dead letter.
107.	During the thirty-fifth session that is to say, during the height of the N'Djamena war the General Assembly in its resolution 35/92 A renewed its appeal for assistance in Chad's reconstruction. Since there could be no response to such an appeal in the absence of peace, the Assembly adopted a second text resolution 35/92 B aimed at extending emergency assistance to people affected by the war.
108.	The Assembly of Heads of State and Government of the Organization of African Unity, for its part, at its eighteenth session, at Nairobi, adopted resolution AHG/ Res. 102 (XVIII) Rev. 1 [see AI361534, annex //], in which it appealed to all members of the OAU, to the United Nations and to other international organizations to come to the aid of the Government and people of Chad. In that regard, it called upon the SecretaryGeneral of the OAU to organize as soon as possible, and in cooperation with the SecretaryGeneral of the United Nations, a pledging conference to assist Chad to finance its reconstruction plan.
109.	The adoption of these various resolutions gave the people of Chad cause for great hope and was a source of satisfaction and relief.
110.	In implementation of the resolutions adopted by the General Assembly, the SecretaryGeneral dispatched two missions to Chad, in January and March of 1981, to estimate the emergency aid required by the people of Chad. furthermore, an agreement was signed between Chad and UNDP for the reconstruction of the N'Djamena airport by that agency.
111.	Similarly, such organizations as ICAO, WHO, UNICEF, the International Committee of the Red Cross and the European Development Fund made considerable means available to us.
112.	Thanks to those combined efforts famine and epidemics have been avoided; displaced persons and refugees have found shelter from the elements; and distribution systems of drinking water and electricity and N'Djamena airport and other means of communication are being rebuilt.
113.	Certain friendly countries did not wait for the appeals of the United Nations and the OAU to come to our aid. We refer particularly to the Socialist People's Libyan Arab Jamahiriya, which granted us substantial material and financial aid for the national reconstruction of Chad. Similarly, the People's Democratic Republic of Algeria, the People's Republic of the Congo, the Gabonese Republic and the Federal Republic of Nigeria unswervingly have demonstrated their active solidarity with the people of Chad. We wish to express our profound gratitude to those brother countries.
114.	France, since the socialist Government came to power, has expressed its willingness to resume cooperation with Chad. Thus President Goukouni Weddeye made a friendly visit to Paris from 16 to 18 September 1981. We venture to hope that the missions which the Government of France has sent to Chad to evaluate our needs for reconstruction will soon lead to practical steps in our country.
115.	We also hope that the other members of the international community will not fail to contribute to the recovery of Chad by giving practical assistance in the political, diplomatic and financial fields.
116.	The Government of Chad tirelessly strives to maintain and strengthen national unity and stability. In this connection, the head of State has signed a decree granting a general amnesty to those persons who have been detained, condemned or exiled for political reasons. Within the framework of this general amnesty the citizens of Chad who left the areas of combat are returning by the thousands to their country, thanks to the dynamic action of UNHCR and the valuable assistance of neighboring countries, in particular Nigeria, the United Republic of Cameroon and the Central African Republic. We wish to reiterate our profound gratitude for their generous sacrifices on behalf of the people of Chad.
117.	Furthermore, in order to give a general orientation to the actions to be undertaken in regard to the situation prevailing in the country, the Government made public on 25 August 1981 a declaration of general policy. In this declaration the Transitional National Union Government committed itself to an international policy of nonalignment and support for the struggles of all peoples against imperialism, neocolonialism, apartheid, Zionism and all forms of domination and segregation.
118.	In its relations with neighboring and other countries Chad is committed to respect for the fundamental principles of the Charter of the United Nations and the charter of the OAU and the principles of the nonaligned movement. Its territory will never be used as a base for subversive actions against neighboring countries, friends and brothers, and it will never permit the establishment of a foreign base on its territory.
119.	Chad will cooperate fully with them on the basis of respect for mutual interests and common understanding, national independence and territorial integrity, while taking into account historical, geographical and cultural factors.
120.	Since December 1980 a great deal has been said regarding the Libyan military presence in Chad. We should like the international community to know that this military presence is possible only because we asked for it, to help us in frustrating a plot aimed at the annihilation of Chad. The plot was organized and maintained by States members of our organization, and I shall return to this later. In this respect we wish to reiterate from this rostrum our gratitude to our brother people of Libya for this courageous act of solidarity.
121.	We are always ready to welcome the panAfrican force for the maintenance of peace. It was in this sense that the Transitional National Union Government, in its declaration of general policy, committed itself to the establishment, in cooperation with the authorities of the Libyan Arab Jamahiriya, of a timetable for the gradual withdrawal of the troops stationed in Chad. But this has not yet been completed because of the maneuvers and acts of destabilization of our neighboring and brother country, the Sudan, which gives shelter to Chad dissidents, although this is contrary to the relevant decisions of the OAU. It should also be said that the Libyan authorities have themselves indicated their desire to withdraw from Chad, but the Government of Chad asked them to stay because of the external threats.
122.	As the head of State declared at his press conference in Paris on 18 September 1981, "As long as the Sudan continues to threaten Chad by acts of destabilization, and until we establish our integrated national army, the Libyan troops will remain on our territory."
123.	The Sudan is fighting Chad on the false pretext that the Libyan troops on our territory represent a danger to its security. Why are not Chad and other neighbors of the Sudan concerned about the presence of more than 40,000 Egyptian soldiers on Sudanese territory? We feel that this is a matter that concerns the two countries, namely, Egypt and the Sudan. Therefore the Government of the Sudan has no reason to be unduly concerned about the presence of the Libyan military contingent in Chad. Why does the Government of the Sudan welcome Chad outlaws and finance, arm and train them, with the obvious assistance of certain Powers? Did not President Nimeiri declare at the end of the N'Djamena hostilities that the war had not come to an end in Chad?
124.	The threats of aggression against Chad have increased since March 1981. The Government of Chad has made those facts known to the President of the Security Council. These warlike actions have become so intemperate that the Government of Chad felt bound to report the fact once again to the President of the Security Council on 21 September.5 It was to improve this unfriendly attitude that the eighteenth session of the Assembly of Heads of State and Government of the Organization of African Unity called on Chad's neighboring States not to give refuge to movements that oppose the Government of Chad. Furthermore, the current Chairman of the Assembly of Heads of State and Government, President Daniel Arap Moi, has redoubled the efforts by sending messages and special emissaries to the Government of the Sudan to ask it to stop its interference in the internal affairs of Chad.
125.	However, all these measures have been in vain. Since 5 September 1981 acts of brigandage on the Chad Sudanese frontier have become open aggression by Sudanese regular soldiers against the Government forces of Chad.
126.	No country, however weakened, can tolerate such scorn for its sovereignty. From this rostrum we solemnly appeal to the Government of the Sudan to halt its aggression, which is contrary to the interests of both our peoples. But if it persists in such a course despite the defeat suffered by its forces on the eastern frontier of Chad, it will always and everywhere encounter the same determination of the people of Chad to defend itself by all possible means. We call on the Sudanese leaders to remember the cost of the many years of internal war that they have known, which never brought happiness to the people of Sudan.
127.	While apologizing for having described at such length the situation of our country, I wish to express our sincere desire to live in peace with all our neighbors, including the Sudan, provided it ceases its acts of aggression against our people, who aspire only to peace and social and economic well-being after so many years of tribulation.
128.	I should like to refer briefly to the main items on the agenda for this session which are of special interest to the delegation of Chad, namely, decolonization, maintenance of peace and security, and international economic cooperation.
129.	With regard to decolonization, the obstinate refusal of certain regimes to apply General Assembly resolution 1514 (XV) on the granting of independence to colonial countries and peoples clearly shows the contradiction between the glorification of human rights and their daily violation, particularly in southern Africa, Western Sahara and other parts of the world.
130.	The situation in Namibia is a matter of grave and constant concern for my Government. Thus, my delegation condemns the arrogant and anachronistic attitude of the South African regime which, in order to consolidate its illegal presence in Namibia, creates an atmosphere of intimidation and terror through the inhuman system of apartheid.
131.	Such an attitude leaves the South West Africa People's Organization [SMPO] no other choice than armed struggle the only one, in truth, capable of bringing the Pretoria regime to reason, in spite of its support from Western Powers, and to force it to capitulate, as did its emulators in Salisbury.
132.	Chad, for its part, will continue to denounce any fraudulent constitutional or political maneuvers whereby South Africa attempts to perpetuate its system of colonial aggression and exploitation of the population and resources of Namibia. We reaffirm our total opposition to the odious system of apartheid that exists in South Africa, which is a real challenge to all mankind.
133.	Chad energetically condemns the recent invasion of Angola by the racist hordes of Pretoria. With the same firmness, we condemn the cowardly acts of aggression of the South African air force against fraternal front-line States.
134.	We could not leave the subject of the African continent without recalling the situation in Western Sahara. That conflict is also of great concern to my Government. Faced with this tragedy, Chad has consistently called for a peaceful solution based on respect for the principle of self-determination in accordance with the relevant resolutions of the OAU and of the United Nations.
135.	In this connection, my country has fully subscribed to resolution AHG/Res.103 (XVIII) on Western Sahara, adopted at the eighteenth session of the Assembly of Heads of State or Government of the Organization of African Unity at Nairobi [ibid.]. We thus entrust to the Implementation Committee created by this resolution the organization of a referendum on this question so that the Sahraoui people may finally enjoy their legitimate rights.
136.	Since it is unanimously recognized today that no solution to the Middle East can be found without a just and lasting settlement of the Palestinian question, a refusal to negotiate with the Palestine Liberation Organization is tantamount to rejecting peace. Experience has shown that all attempts at partial settlements have not produced the desired results.
137.	As far as we are concerned, we have always affirmed in the OAU, in the nonaligned movement and in the United Nations that the Palestinian people, like any other people, have the right to their homeland and that their inalienable rights must be preserved. Consequently we once again condemn the decision of Israel to make Jerusalem its capital. For its part, my country will continue its efforts to ensure the restoration to the Palestinian people of their inalienable rights, by all means possible, and the return of the other Arab territories occupied by Israel.
138.	We likewise condemn the destruction of the nuclear installation at Tamuz in Iraq and the bombings of civilian targets in Lebanon by Israel.
139.	Other major problems now face the international community, and Chad trusts that peaceful solutions will rapidly be found in the higher interest of all concerned. The conflict that still threatens the stability of the sister republics of Iran and Iraq, despite the many attempts at mediation, remains a matter of constant concern to our delegation. We most ardently hope that in the near future a peaceful solution will be found to the tragedy that has befallen the peoples of both countries.
140.	The peoples of the third world face not only the odious practices of apartheid and racism, as is the case in southern Africa, but also new attacks on their independence and territorial integrity. All this is a threat to their right to freedom and dignity.
141.	General and complete disarmament is one of the objectives that has been proclaimed by the United Nations for nearly three decades. However, despite the many initiatives taken by the Organization in this field, the world is witnessing instead an unbridled race for supremacy in destructive power. This is why Chad welcomes the idea of a new special session of the General Assembly devoted to disarmament. Such a session, we venture to hope, would enable all Member States to contribute to the establishment of a strategy for true general disarmament.
142.	We have talked of peace, and now we should like to touch briefly on problems of development, for as a voice of high moral authority, the late Pope Paul VI, stated development is the new name for peace. This means that one cannot speak of peace so long as hundreds of millions of human beings live in abject poverty while a handful of the rich live in opulence and engage in a reckless race to acquire the most destructive weapons that mankind has ever known.
143.	And yet, for 36 years the world Organization, whose Charter devotes some of its provisions to the problems of development, has been dealing with the fate of the poor countries. Unfortunately, as you will no doubt agree, the political will of the rich countries has not been in accord with the declarations of the United Nations. The failure of two successive decades devoted to development is due to this lack of political will.
144.	In such circumstances, will the United Nations continue to adopt resolutions that will never achieve even the semblance of implementation? My delegation believes that the time has come to leave the world of ideas and enter the world of action. This means that there must be unreserved readiness on the part of our partners and full acceptance of the solidarity that should prevail among members of the same family; such active solidarity was demonstrated by the United States with respect to Western Europe after the Second World War and took the form of the Marshall Plan. And yet, the problems we face today in the developing countries far exceed in scope those experienced by Europe, which, it should be remembered, despite the destruction it suffered had the technology.
145.	Why then is there one law for the rich and another for the poor? Development problems are familiar to everyone, and we believe that all the measures advocated by the third world over the past two decades for their solution are reasonable. But the NorthSouth dialog is held up because certain Powers take unilateral positions and give negative answers when it comes to reconciling differing views in order to achieve positive results. Our delegation hopes that the meeting of 22 heads of State and Government to be held at Cancun in a few days will provide an opportunity for those Powers to give proof of their good will to the third world by permitting, inter alia, the reopening of the global negotiations in the United Nations.
146.	Whether it is a question of commodities, the transfer of technology, monetary problems, financial aid, new and renewable sources of energy, the least developed countries or cooperation among developing countries, my country supports the efforts the United Nations has made for many years in these various sectors to bring about a new, just and equitable international economic order.
147.	Because of the situation prevailing in my country, we have taken up some of the Assembly's time to set forth the major concerns of our people. Our people have suffered so much from war that they now long for a lasting peace so that they can devote themselves to their development with the assistance of friendly countries and of the international community. We wish to state how much our delegation appreciates the words of sympathy for my country uttered by many of the previous speakers.
148.	If we have reluctantly been forced to bring up the matter of a neighboring and brother country, it has not been out of any desire for sterile polemics. We would simply draw the attention of the General Assembly to that situation, which is likely to disturb the peace and security of our subregion. We hope that our appeal will be heeded in the true interests of our respective peoples.
149.	Before concluding, we should like once again to appeal to the international community to come to our aid, to the greatest possible extent, in the true battle we intend to wage in future, the battle for the reconstruction and development of Chad.
